Spanish Department
Spanish               Case
        Departmentunder
                   under      3:17-cv-01104-VLB
                         review following anonymous
                                following               Document 70-36
                                          anonymousallegations
                                                    allegations             Filed 04/01/19 Page 1 of 5
                                                                 http://yaledailynews.com/blog/2015/03/25/spanish-department-under-...
                                                                 http://yaledailynews.com/blog/2015/03/25/spanish-department-under-..



         Spanish Department under review following anonymous
         allegations
         Student 1        Mar 25, 2015
                              25,2015

         Staff Reporter

         On March 6, professors and graduate students in Spanish and Portuguese arrived at their department
         mailboxes to find an anonymous letter expressing grave concerns about their department.
                                                                                       department. The letter,
         which said it was written by a group of graduate students, was also passed along to several top
         administrators, including University President Peter Salovey, University Provost Benjamin Polak,
                                                                                                     Polak, Dean
         of the Faculty of Arts and Sciences Tamar Gendler and Graduate School Dean Lynn Cooley.

         "The graduate students of Spanish and Portuguese wish to make known the level of discontent that we
         feel as a result of the highly negative atmosphere that has been created in our department," the letter
         read. "Many issues related to Spanish and Portuguese are blatant acts of discrimination and harassment."

         Citing a November News article about the department, which reported student and faculty concerns
         about budget opacity and an atmosphere of intimidation, as "the tip of the proverbial iceberg,"
                                                                                                iceberg," the letter
         detailed five specific complaints against the department, ranging from curricular requirements
                                                                                           requirements to
         accusations of sexual harassment.
                                harassment. It described a department fraught with fear and intimidation — one
         that current and former graduate students have complained of in the past — and called on the
         administration to investigate and resolve their concerns.
                                                         concerns.

         "The letter reflects a genuine sense of discomfort and a really deep sense of grievance on the part of the
         graduate students," Spanish professor Anibal Gonzalez GRD '82 said. "On the whole it certainly
                                                    prevalent among our graduate
         documents the attitude I feel has become prevalent               graduate students: that the department
                                                                                                      department is
         not a welcoming place for them. Also, it clearly reflects a sense that things seem to have reached a
         breaking point."

             Tuesday afternoon, more than two weeks after the initial distribution, Polak, Cooley and Gendler
         On Tuesday
         sent an email to the department's faculty, staff and students announcing a broad review of
                                                                                                 ofthe
                                                                                                    the
         department's climate for working and learning. Leading the review will be Jamaal Thomas, from Yale's
         Office of Equal Opportunity Programs, alongside Barbara Goren, an independent consultant. Neither
         Cooley nor Gendler returned
                              retumed request for comment as of Tuesday night.

         "The intellectual quality of the Department's faculty is second to none, and, year after year, it attracts
                                                                                         intellectual vitality of a
         outstanding graduate students to its program," the email reads. "Sustaining the intellectual
         department requires a sense of common purpose and mutual respect at all levels, and, for this reason, we
         wish to ensure that the educational
                                 educational and employment
                                                 employment environment
                                                              environment in the Department
                                                                                   Department of Spanish
                                                                                                   Spanish and
         Portuguese matches its scholarly reputation."

                          interviewed said the review is a positive development.
         Three professors interviewed

        "To say that [the review]
                          review] was long overdue would be an understatement," Gonzalez said.

                            Chair Rolena Adorno did not respond to multiple requests for comment, including
         Spanish Department Chair

             Confidential--Attorneys' Eyes Only                                                      BYRNE003123
Spanish Department
Spanish               Case
        Department under      3:17-cv-01104-VLB
                         review                         Document 70-36
                                          anonymous allegations
                                following anonymous allegations             Filed 04/01/19 Page 2 of 5
                                                                 http://yaledailynews.com/blog/2015/03/25/spanish-department-under-
                                                                 http://yaledailynews.com/blog/2015/03/25/spanish-department-under-...


         five emails, four phone calls and two visits to her office.

         HARASSMENT ALLEGATIONS

         The letter alleged that the department is rife with sexual harassment, targeting both department
         secretaries and graduate students. Specifically, the letter identified Spanish professor Roberto Gonzalez
                                                                                                          Gonzdlez
         Echevarria
         Echevam'a GRD '70 as the "main assailant."

                                         Wheeler and Virginia Gutierrez,
         "Our current secretaries, Susan Wheeler                Gutidrrez, endure the yells and condescending
                                                                                                condescending
         remarks of Professor Gonzalez Echevarria
                                         Echevam'a on a regular basis. From demands that they make fresh coffee
         to yelling at them from behind his desk partway down the hall, his actions are some of the most
         misogynistic that anyone has ever heard," the letter said. "His offhanded comments to female graduate
         misogynistic                                                                                   graduate
         students
         students have not gone unnoticed either."
                                           either."

                  Echevam'a did not return multiple requests for comment.
         Gonzalez Echevarria

         Other professors in the department confirmed that they have also witnessed Gonzalez Echevarria
                                                                                               Echevam'a
                        administrative assistants. Neither Gutierrez nor Wheeler returned request for comment.
         verbally abuse administrative

         Byrnesaid
         Byrne              heardharassing
               said she has heard                      made by professors both
                                   harassing comments made                  both to their
                                                                                    theircolleagues
                                                                                          colleagues and to
                                                   perpetrators in particular. She added that since December
         students, though she declined to name any perpetrators                                     December— —
         when all faculty and staff received a memo
         when                                  memo asking them
                                                           them to report
                                                                    report inappropriate behavior they
                                                                                                   they witnessed
         — she has not seen any such behavior.

                                Gonzdlez Echevarria,
         While largely accusing Gonzalez Echevam'a, the letter also
                                                               also cited Adorno
                                                                          Adomo for failing to address the issue
                                                                                                           issue
         with him.

                     issue that MUST be investigated further,"
         "This is an issue                           further," the letter
                                                                   letter read. "Not only
                                                                                     only does it contribute to the
         negative atmosphere in the department but it is an overt case of sexual harassment that has been
                                        people in the department."
         witnessed by a large number of people

         University Spokesman
         University Spokesman Tom
                              Tom Conroy did not return
                                                 return request for comment.

         A "FACADE OF INCLUSION"?

                                                                                                    the
         The letter, along with both students and faculty, identified communication problems within the
         department.

        "The opinions of graduate students are never taken seriously by
                                                                     by the
                                                                        the members of the faculty of our
                                                                                                      our
        department," the letter read.

        The letter
        The  letter went
                    went on to specify that
                                       that student input
                                                    input in the form of surveys and questionnaires is not taken
                                                                                                           taken
                          that Adorno
        seriously, adding that  Adomo and
                                        and Director of Graduate Studies Noel Valis merely "maintain a façade
                                                                                                          fa9ade of
        inclusion and appreciation."

        Valis declined to comment.

                                      not involved in
        One graduate student who was not            in the
                                                       the letter said last year, several
                                                                                  several students
                                                                                          students completed
                                                                                                   completed an
                                                                                                             an
        internal
        intemal survey and brought the results to Adomo and Valis, but that few of these issues were addressed.

             Confidential--Attorneys' Eyes Only                                                      BYRNE003124
                      Case
Spanish Department under
                   underreview3:17-cv-01104-VLB
                         review                         Document 70-36
                                following anonymous allegations             Filed 04/01/19 Page 3 of 5
                                                                 http://yaledaiIynews.eom/blog/2015/03/25/spanish-department-under-..
                                                                 http://yaledailynews.com/blog/2015/03/25/spanish-department-under-...


                                          expressed in the anonymous letter, but also others such as meager
         These concerns included some expressed
         availability of teaching positions for Spanish literature courses and a lack of transparency surrounding
         departmental policies.

         "Nothing seemed to actually be done about any of the concerns — they were kind of dismissed or
         explained away," the student said. "It does feel like even when we expressed our specific issues, it was
         more of an exercise than an actual attempt to make changes."

         Moreover, the letter alleged that communication problems within the department extend beyond student-
         faculty relationships and into faculty discussions as well, detailing an opposition pitting Jackson and
         Gonzalez
         Gonzdlez against Adorno and Gonzalez Echevarria. This divide, the letter said, makes graduate students
         and junior faculty feel as if they have to take sides.

         Faculty interviewed agreed that while this designation was oversimplified or exaggerated,
                                                                                         exaggerated, conflict does
         exist within the department.
                          department. Gonzalez said he is not on speaking terms with several of his colleagues,
                                                                                                      colleagues,
         but added that it would be wrong to identify the rifl
                                                          rift as "factionalism," given that the opposing groups
         are not equally matched and sometimes shift.
                                                 shift.

         "It's such a small department,
                            department, some faculty members are marginalized from the decision-making
         process," he said. "There is this group of faculty members who essentially have been administering the
         department for many years and they seem to consider ... that other faculty members really
                                                                                             really shouldn't be
         involved in the running of the department. It's not a democratic set up."
                                                                              up."

         One graduate student uninvolved in the letter said everyone is aware of these issues, as professors make
         little attempt to hide them. However, the student added, the letter exaggerated these conflicts.

         The letter also
                    also claims that Poole decided to leave Yale because he no longer wishes to work in such a
         negative environment.
                  environment. Poole said this was part, but not all, of his reason for not seeking reappointment.

         Several professors also identified the department's size as a contributing factor to some problems of
         collegiality, along with the fact that the department has long had the same leadership.

         Adorno serves as the current chair of the department, a role she has had for several years, prior to which
         Gonzalez Echevarria filled the position. Each time Adorno has gone on leave, he has served as acting
                                                   Gonzdlez said the feeling is that the two are "chairs-for-life."
         chair, professors in the department said. Gonzalez

         Still, Spanish professor Susan Byrne said she gets along with all her colleagues, and that department
         meetings are always civil.
                               civil.

         TENURE TROUBLES

         Faculty also raised issue with the department's unwritten tenure policy, which some claimed exacerbates
         the divide
             divide between senior and junior faculty.

         In 2007, the University implemented a tenure
                                                 tenure track system that guarantees junior faculty
                                                                                            faculty members an
         evaluation for promotion,
                         promotion, where formerly they could only be considered when a spot opened or was
         created in their departments. But professors and graduate students interviewed said this
                                                                                              this policy is largely
         ignored in the Spanish and Portuguese department -— while junior faculty are evaluated for tenure as per

             Confidential--Attorneys' Eyes Only                                                      BYRNE003125
Spanish Department    Case
        Department under      3:17-cv-01104-VLB
                         review                         Document 70-36
                                following anonymous allegations             Filed 04/01/19 Page
                                                                 http://yaledailynews.com/blog/20       4 of 5
                                                                                                  I 5/03/25/spanish-department-under-...
                                                                 http://yaledailynews.com/blog/2015/03/25/spanish-department-under-


             requirement, they have little chance of actually receiving it.
         the requirement,

         "It is very well known around the University and even outside of the University that the Spanish and
         Portuguese Department does not give tenure to anyone,"
                                                        anyone," Poole said.

         Poole came to Yale in 2009
                                2009 from Clemson University, but, now nearing the end of his sixth year, has
         decided not to pursue tenure, partly due to this unwritten rule.
                                                                    rule.

         Several graduate students and professors in the department reported that Gonzalez Echevarria
                                                                                             Echevam'a has
         publicly stated that no junior faculty member will ever get tenure in the department.
                                                                                   department. Earlier this year,
         Portuguese professor Paulo Moreira came up for tenure in the department. The senior faculty in the
         department voted three to two against Moreira, though Poole described him as "the most tenurable
         person"
         person" he had ever met. All other faculty interviewed agreed about Moreira's merits, expressing
         surprise that he had not been granted tenure.

                                            department with
         Moreira's departure will leave the department withJust      Portuguese ladder faculty member.
                                                            just one Portuguese                member,

         Byme, whose own tenure case will come up for review next year, said hearing that no junior faculty
         Byrne,
         member will be granted tenure in the department is worrying, but that she is confident in her record of
         publications.

         "1 would hope that anyone who has anything to do with my tenure case will give me a fair and equitable
         "I
         hearing," she said.

         A
         A MESSAGE FROM WHOM?


              letterdid
         The letter     not list any signees, nor
                    did not                   nor did it specify how many graduate students in the department
         supported it. Of the six graduate students who returned
         supported                                         returned request for comment, none said they were
                                                  many were
         involved in writing the letter. In fact, many  were upset
                                                              upset to hear
                                                                       hear that
                                                                            that the letter
                                                                                     letter was presented as a message
         from the graduate student body in general. In the days following the letter's distribution, several
                                                             department disassociating themselves from the letter,
         graduate students sent emails to members of the department
         with some
         with  some even
                     even stating
                          stating that
                                   that they
                                        they were
                                             were offended by portions of its content. According to oneone graduate
         student who spoke
         student      spoke on the condition of anonymity, manymany even
                                                                      even suspect
                                                                            suspect that it was not written
                                                                                                    written by a
         graduate student at all.

                                    students not
         However, even graduate students     not involved
                                                 involvedin      letter said
                                                          in the letter said they agreed
                                                                                  agreed with many
                                                                                              many of the concerns it
                 In the
         raised. In the past, several current and former graduate students have detailed complaints echoing those
         outlined in the letter.

         Six non-ladder faculty in the department said
         Six                                       said they were
                                                             were unaware of the letter, with
                                                                                         with some
                                                                                              some adding that it
                                               Meanwhile, faculty who did receive the letter expressed
         was not sent to lectors or lecturers. Meanwhile,                                    expressed mixed
         opinions on its credibility.
                         credibility.

         Four faculty members agreed that
         Four                             that some of the
                                                        the letter's concerns were valid, with some even citing
                                               letter had
         additional departmental issues the letter    had not included. Still, they
                                                                               they identified aspects of the
                                                                                                          the letter
                                                                                                              letter that
         detracted from its credibility, including its inaccuracy in in some places, its anonymity, its lack of
         specificity and its poorly written text.



             Confidential--Attorneys' Eyes Only                                                        BYRNE003126
                      Case
Spanish Department under      3:17-cv-01104-VLB
                         review                         Document http://yaledailynews.com/blog/20
                                following anonymous allegations  70-36 Filed 04/01/19 Page               5 of 5
                                                                                                  I 5/03/25/spanish-department-under-...
                                                                 http://yaledailynews.com/blog/2015/03/25/spanish-department-under-...


         Byrne described many of the points in the letter as "gross exaggerations," and some as fully inaccurate.
         The letter claims,
                     claims, for example, that Byrne is "actively seeking employment elsewhere," which is not the
         case. Both Byrne and Spanish professor Kevin Poole emphasized that they were not at all involved in
         the letter's creation, and do not support its method.
                                                       method.

         "They make points that are relevant to their position as graduate students, but they make a lot of other
         points that are quite separated from their experience, on which they have opinions but not necessarily a
         lot of information," Portuguese Director of Undergraduate Studies David Jackson said. "Nonetheless,
         most of the points they bring up do deserve discussing."

         With an investigation set to take place, professors interviewed are optimistic.

         "Whatever is perceived as negative about the department can be addressed and, hopefully, remedied;
                                                                                                  remedied;
         whatever is perceived as good can be highlighted and continued," Poole said.




              Confidential--Attorneys' Eyes Only                                                       BYRNE003127
